J-S01031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

C.G.                                                 IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

J.L.G.

                            Appellee                      No. 1677 EDA 2015


                      Appeal from the Decision May 13, 2015
               In the Court of Common Pleas of Philadelphia County
                        Family Court at No(s): OC0619638


BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED FEBRUARY 02, 2016

         Appellant, C.G. (“Father”), appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which denied Father’s

petition to modify the child custody order. We dismiss the appeal.

         The trial court outlines the history of this case as follows:

            [Father] is currently incarcerated at SCI-Somerset for
            arson. [J.L.G. (“Mother”)], the mother of [Father’s] son
            has sole physical and sole legal custody of their son,
            [D.G.].

            By correspondence dated January 15, 2015, [Father]
            requested to be present by way of telephone conference at
            the February 4, 2015 [custody] master hearing.          To
            facilitate this request, [Father] provided the name and
            number of his institutional contact…. On February 4, 2015,
            participating pro se by phone, [Father] presented his
            petition to modify custody. In essence, [Father] requested
            that his son visit him at SCI-Somerset a few times a year,
            and further, that he have video time with his son. Custody
            master Daniel Alvarez denied [Father’s] modification
J-S01031-16


          stating the following reasons: the distance of SCI-
          Somerset to Philadelphia (approximately 3½ hours);
          [Mother] not having a car; and [Father’s] failure to
          articulate why it would be in the best interest of the child
          to visit him in prison.

          On February 4, 2015, [Father] filed exceptions to the []
          proposed custody order and a hearing was held on May 13,
          2015, before the [trial court]. [Father] did not request
          that [the court] afford him an opportunity to be present by
          way of phone or video conference. As such, [Father] was
          not present in person or via conference call to represent
          himself pro se. [Mother], however, was present, pro se.
          The trial court denied the exceptions and entered an order
          granting [M]other…sole physical and sole legal custody of
          the child, [D.G.].

          On June 2, 2015, [Father] filed a motion to reconsider the
          order of May 13, 2015, on the grounds that he was unable
          to be present in the courtroom via conference call or video
          conference. He also argued that [Mother] has been non-
          compliant with the custody order.

          On June 9, 2015, [Father] filed a notice of appeal of the
          court’s May 13, 2015 order followed by a June 29, 2015
          filing of a [concise] statement of matters complained of on
          appeal [pursuant to Pa.R.A.P. 1925(b)].

(Trial Court Opinion, filed July 20, 2015, at 1-2).1 Father filed two motions

for extensions of time to file his brief, which this Court granted on August 6,

2015, and September 11, 2015, respectively. In the September 11, 2015

order, this Court gave Father until September 18, 2015, to file his appellate

____________________________________________


1
  The certified record consists only of the trial court’s opinion pursuant to
Pa.R.A.P. 1925(a) with the original custody order and the May 13, 2015
order attached; thus, we are unable to verify the factual and procedural
history contained in the court’s opinion. Nevertheless, our disposition of
Father’s case remains the same.



                                           -2-
J-S01031-16


brief; it also informed Father that no further extensions would be granted

and that Father’s failure to file his brief by September 18, 2015, would result

in the immediate dismissal of his appeal.      On September 30, 2015, this

Court received Father’s appellate brief, which he hand-dated as September

1, 2015.

      Father raises the following issues for our review:

           HOW CAN THE COURT IGNORE THE CRIES OF A FATHER
           AND SON WHO WANT A RELATIONSHIP?

           HOW CAN THE COURT NOT TAKE CAUTION OF THE FACT
           THAT OUR SON MISSES ME AND WANTS TO SEE ME?

           HOW CAN THE COURT SIDE WITH A HOSTILE MOTHER
           WHO OBJECTS TO [SON] AND [FATHER] HAVING A
           RELATIONSHIP WITHOUT CAUSE OR REASON?

           HOW CAN THE COURT NOT WANT TO CHALLENGE THE
           LETTER FROM THE THERAPIST, ANDRIA DEVRIES, WHEN
           THE STATISTICS SHOW A CONTRADICTION OF HER
           CLAIM? IT IS POSSIBLE THAT MOTHER HAD FABRICATED
           THIS PERSON BECAUSE THERE IS NO DATE AND ADDRESS
           ON THE LETTER. FOR THE RECORD, [FATHER] HAD
           ATTEMPTED TO CONTACT THIS PERSON AND [HAS] NOT
           BEEN ABLE TO (SEE ATTACHED)[?]

           WHY IS THE COURT PROTECTING MOTHER WHEN OUR
           SON MAY BE AT RISK OF DANGER?

           HOW CAN THE COURT ACCEPT THAT IT IS IN THE BEST
           INTEREST OF THE CHILD FOR MOTHER TO SABOTAGE THE
           RELATIONSHIP BETWEEN FATHER AND CHILD WHEN
           FATHER AND CHILD HAD A RELATIONSHIP SINCE BIRTH
           UP UNTIL MY INCARCERATION?

           HOW CAN JUDGE FORD BE COMFORTABLE WITH THE
           LIMITED ORDER THAT SHE GAVE THAT ISN’T PROMISING?




                                     -3-
J-S01031-16


         HOW CAN THE COURTS NOT ENFORCE A CONTEMPT
         ORDER AND IGNORE ALL OF MY EXHIBITS AND
         PETITIONS?

         MORE THAN ANYTHING, HOW DOES JUDGE ROGERS TAKE
         AWAY THAT MINIMUM CONTACT ORDER FROM JUDGE
         FORD?

         IF THE COURT KNOWS THAT OUR SON MISSES [FATHER]
         AND WANTS [FATHER] TO BE IN HIS LIFE THAT IT IS
         HURTING [SON] THAT [SON] AND [FATHER] ARE BEING
         ALIENATED FROM IT, DO THEY NOT KNOW THAT [SON] IS
         GOING TO KEEP HURTING IF THEY DON’T THINK OF
         [SON’S] BEST INTEREST?

         HOW CAN A COURT OF LAW SUPPORT/CONDONE ACTS OF
         TERRORISM BY JUSTIFYING A MOTHER HOLDING A CHILD
         HOSTAGE FROM THE FATHER?

(Father’s Brief at 2).

      Preliminarily, we observe:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may
         quash or dismiss an appeal if the appellant fails to conform
         to the requirements set forth in the Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no special benefit upon the appellant. To
         the contrary, any person choosing to represent himself in a
         legal proceeding must, to a reasonable extent, assume
         that his lack of expertise and legal training will be his
         undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa.Super. 2006), appeal

denied, 591 Pa. 704, 918 A.2d 747 (2007) (some internal citations omitted).

      The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief as follows:


                                      -4-
J-S01031-16


        Rule 2111. Brief of the Appellant

        (a) General Rule. The brief of the appellant, except as
        otherwise prescribed by these rules, shall consist of the
        following matters, separately and distinctly entitled and in
        the following order:

           (1)    Statement of jurisdiction.

           (2)    Order or other determination in question.

           (3) Statement of both the scope of review and the
           standard of review.

           (4)    Statement of the questions involved.

           (5)    Statement of the case.

           (6)    Summary of the argument.

           (7) Statement of the reasons to allow an appeal to
           challenge the discretionary aspects of a sentence, if
           applicable.

           (8)    Argument for appellant.

           (9) A short conclusion stating the precise relief
           sought.

           (10) The opinions and pleadings          specified   in
           Subdivision (b) and (c) of this rule.

           (11) In the Superior Court, a copy of the statement
           of errors complained of on appeal, filed with the trial
           court pursuant to Rule 1925(b), or an averment that
           no order requiring a statement of errors complained
           of on appeal pursuant to Pa.R.A.P. 1925(b) was
           entered.

Pa.R.A.P. 2111.

     Additionally, Rule 2119(a) provides:

        Rule 2119. Argument

                                     -5-
J-S01031-16



         (a) General rule. The argument shall be divided into as
         many parts as there are questions to be argued; and shall
         have at the head of each part—in distinctive type or in
         type distinctively displayed—the particular point treated
         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly:

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along
         with discussion and citation of pertinent authorities. This
         [C]ourt will not consider the merits of an argument which
         fails to cite relevant case or statutory authority. Failure to
         cite relevant legal authority constitutes waiver of the claim
         on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013).

      Instantly, Father is pro se on appeal, and his appellate brief falls

woefully short of the requisite standards. Specifically, Father’s brief lacks a

statement of jurisdiction and the order in question.       Additionally, Father

failed to divide his argument section into distinct parts for each of his eleven

issues raised on appeal.     See PaR.A.P. 2119(a).      Further, Father’s brief

presents no cogent arguments for his issues raised on appeal or appropriate

citations to supporting legal authority.     See In re Estate of Whitley,

supra. The substantial defects in Father’s brief preclude meaningful review

and constitute sufficient grounds for this Court to suppress his brief and

dismiss the appeal.

      Moreover, on September 11, 2015, this Court ordered Father to file his


                                     -6-
J-S01031-16


appellate brief by September 18, 2015.         In its order, this Court informed

Father that his failure to file a brief by September 18, 2015, would result in

the immediate dismissal of his appeal.         Nevertheless, this Court did not

receive Father’s brief until September 30, 2015.          Although Father hand-

dated his brief September 1, 2015, Father offered no proof that he mailed

the brief before September 18, 2015, to invoke the prisoner mailbox rule.

See Thomas v. Elash, 781 A.2d 170 (Pa.Super. 2001) (holding appellant

bears burden of proving that he delivered document to prison authorities for

filing within appropriate time period). Specifically, Father failed to include a

certificate of service with his brief or otherwise demonstrate when he handed

his brief to prison authorities for filing. Thus, Father’s failure to file his brief

by the September 18, 2015 deadline also requires dismissal of his appeal.

(See Order Granting Second Extension, filed September 11, 2015, at 1).

Accordingly, we dismiss the appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/2/2016




                                       -7-